         Case 1:20-cv-08096-LGS Document 27
                                         26 Filed 01/19/21
                                                  01/15/21 Page 1 of 1




January 15, 2021
                                                                         Jacqueline M. Lesser
                                                                         direct dial: 215.564.2155
                                                                         jlesser@bakerlaw.com

VIA ECF                                       MEMORANDUM ENDORSEMENT
Magistrate Judge Gabriel W. Gorenstein
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007-1312

Re:    TAG Associates LLC v. TAG Management, Inc. (20-cv-8096)

Dear Judge Gorenstein:
We represent Plaintiff TAG Associates LLC in the above-referenced action. We write pursuant to
Paragraph 8 of Your Honor’s Standing Order Applicable to Telephonic Settlement Conferences
(the “Standing Order”), to request an adjournment of the February 1, 2021 settlement conference
to March 15, 2021. We have conferred with opposing counsel who agrees both to this adjournment
and the new date proposed.
This request is made more than 14 days prior to the originally scheduled conference, and therefore
no cause is required for this request. Pursuant to Paragraph 8 of the Standing Order, we have
already consulted with Chambers on the proposed date of March 15, 2021.
Please let us know if Your Honor requires anything further as you consider this request.

Respectfully submitted,      Adjournment to March 15, 2021 at 2:30 p.m. granted. Submissions
                             due March 9, 2021.

                             So Ordered.

Jacqueline M. Lesser

                              January 15, 2021
